Per Curiam. Appellant, Joseph O’Neal, by his attorney, has filed for a rule on the clerk. His attorney, Joseph P. Mazzanti, III, accepts full responsibility for failing to file the record on time.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5, 1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Dudley, J., not participating.